TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00042-CR
NO. 03-07-00043-CR



Joe Louis Ruiz, Appellant


v.


The State of Texas, Appellee

 




NO. 03-07-00044-CR


Jose Louis Ruiz, Appellant

v.


The State of Texas, Appellee

 



FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NOS. A-06-0707-S, A-06-0708-S & B-04-1112-S

HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due on April 18, 2007.  The time for filing was
extended twice on counsel's motion.  In granting the second motion, counsel was ordered to tender
his brief for filing no later than August 17, 2007.  Counsel did not comply with this order.  Instead,
he has filed another motion for extension, asking for an additional ninety days.
The motion is granted in part.  Appellant's counsel, Brad Haralson, is ordered to
tender his brief for filing in these causes no later than October 5, 2007.  Counsel is advised that if
he fails to comply with this order, he may be ordered to show cause why he should not be held in
contempt.
It is ordered September 13, 2007.


Before Justices Patterson, Puryear and Pemberton
Do Not Publish